     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 1 of 18



                     United States District Court
                      District of Massachusetts

                                    )
Jonathan Carvalho,                  )
                                    )
           Petitioner,              )
                                    )
           v.                       )      Civil Action No.
                                    )      18-12018-NMG
Steven Kenneway,                    )
                                    )
           Respondent.              )
                                    )



                         MEMORANDUM & ORDER

GORTON, J.

    In September, 2010, a Massachusetts Grand Jury in Suffolk

County indicted Jonathan Carvalho (“Carvalho” or “petitioner”)

on one count of murder in the first degree and one count of

unlawful possession of a firearm without a license.        A jury

trial was conducted in December, 2011, in Suffolk County

Superior Court (“the Trial Court”) and Carvalho was ultimately

convicted on the firearm charge and on the lesser-included

offense of second-degree murder.        He was sentenced to life in

prison on the murder conviction and a concurrent term of four to

five years on the firearm conviction.        Carvalho is currently

incarcerated at the Massachusetts Correctional Institution in

Shirley.




                                  -1-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 2 of 18



    Following his convictions, Carvalho appealed and the

Massachusetts Appeals Court (“MAC”) affirmed.       The Massachusetts

Supreme Judicial Court (“SJC”) denied Carvalho’s application for

further appellate review and the United States Supreme Court

denied Carvalho’s Petition for Certiorari.       Thereafter, Carvalho

filed the instant petition for writ of habeas corpus pursuant to

28 U.S.C. § 2254.

    Carvalho seeks relief on four grounds: (1) the Trial Court

erred by not giving a jury instruction on self-defense; (2) the

Trial Court erred by not instructing the jury that reasonable

provocation can arise without physical contact; (3) remarks by

the prosecutor during her opening and closing argument violated

Carvalho’s constitutional rights; and (4) the trial judge

initiated but failed to proceed properly with a Batson inquiry.

I. Factual Background

    In a habeas corpus proceeding instituted by a person in

custody pursuant to the judgment of a state court, factual

determinations made by a state court shall be presumed to be

correct absent clear and convincing evidence to the contrary. 28

U.S.C. § 2254(e)(1).    The Court therefore looks to the facts

found by the Trial Court as summarized on appeal by the MAC:

    Shortly after 11:00 A.M. on August 10, 2010, Hugo
    Valladares left work and returned to his apartment on the
    first floor of 230 Central Avenue in Chelsea. The



                                  -2-
Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 3 of 18



[petitioner], a childhood friend of Valladares, was at the
apartment. [Petitioner] had been dating Daisy Lopez for
several months. Lopez’s former boyfriend, Emanuel Flores,
was friends with the victim, Luis Rodriguez. The victim’s
girlfriend, Anmeris Burgos, lived on the second floor of
the same building as Valladares. The [petitioner] and
Emanuel Flores had been involved in a dispute over Lopez,
which had led to several prior physical altercations. The
victim had also become involved in this dispute, resulting
in a “beef” between the victim and the [petitioner]. The
[petitioner] had told Valladares that he and the victim
were going to “squash the beef,” or settle the dispute,
through a fist fight. The victim had also told Valladares
that he and the [petitioner] were going to fight in order
to settle the “beef.”

On that morning, when Valladares opened the door to his
apartment and found the [petitioner] inside, the
[petitioner] told Valladares that the victim’s car was
outside. He asked Valladares to go upstairs to Burgos’s
apartment and get the victim, so that he and the
[petitioner] could “scrap it out.” The victim eventually
met the [petitioner] in the parking lot outside of 230
Central Avenue. Geraldo Flores, who witnessed the
altercation from the other side of the parking lot,
testified that the two walked toward each other and met in
the middle of the parking lot. The victim put his fists up
while the two were circling one another. The victim was
saying “come on, let’s go” and advancing on the
[petitioner] while the [petitioner] backed away and said,
“hold on, relax” and “let me talk to you.”

As they moved closer to Geraldo, the victim still coming
toward the [petitioner], Geraldo turned to walk away. Two
seconds later, he heard the first gunshot. Geraldo turned
back to face the pair and saw the [petitioner], about four
yards away, pointing a gun at the victim as the victim,
about ten yards away, ran back toward the door to 230
Central Avenue. The [petitioner] fired a second shot,
hitting the victim in the back and causing him to stumble
into the door. A third shot was fired as Geraldo ran from
the scene. The victim, who was unarmed, suffered a total
of three gunshot wounds. The wound to his back proved
fatal, and he died shortly after being taken to the
hospital. A jury convicted the [petitioner] of murder in
the second degree and possession of a firearm without a
license.



                             -3-
      Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 4 of 18



Commonwealth v. Carvalho, 90 Mass. App. Ct. 1110, 2016 WL

5955949, at *1 (2016) (footnotes omitted).

II.   Analysis

      A. Legal Standard

      To secure federal habeas relief in the wake of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

a petitioner must demonstrate that the “last reasoned state

court decision” in the case

      resulted in a decision that was contrary to, or involved an
      unreasonable application of, clearly established Federal
      law, as determined by the Supreme Court of the United
      States; or resulted in a decision that was based on an
      unreasonable determination of the facts in light of the
      evidence presented in the state court proceeding.

28 U.S.C. § 2254(d); see also Janosky v. St. Amand, 594 F.3d 39,

47 (1st Cir. 2010) (“Because the [Supreme Judicial Court]

summarily denied further appellate review, we look to the last

reasoned state-court decision — in this case, the [Massachusetts

Appeals Court’s] rescript.”).      Here, the last reasoned decision

of a state court is the decision of the MAC affirming the Trial

Court’s conviction of Carvalho.


      When determining what constitutes “clearly established

Federal law” as determined by the Supreme Court of the United

States (“the Supreme Court”), courts are to look only to the




                                   -4-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 5 of 18



holdings, and not dicta, of the Court’s decisions.

Woods v. Donald, 575 U.S. 312, 316 (2015).

    The Supreme Court has stated that the “contrary to” and

“unreasonable application” clauses of § 2254 have “independent

meaning,” thus providing two different avenues for a petitioner

to obtain relief. Williams v. Taylor, 529 U.S. 362, 405 (2000).

A state court’s adjudication will be “contrary to” clearly

established Supreme Court precedent if it either “applies a rule

that contradicts the governing law set forth” by the Supreme

Court or considers facts that are “materially indistinguishable”

from a Supreme Court decision and arrives at a different

conclusion. Id. at 405-06.

    On the other hand, a state court’s decision will constitute

an “unreasonable application” of clearly established Supreme

Court precedent if it “identifies the correct governing legal

principle” from the Supreme Court but "unreasonably applies that

principle to the facts of the prisoner's case.” Id. at 413.

Consequently, a federal habeas court may not grant relief simply

because that court concludes in its independent judgment that

the decision of the state court applied clearly established

federal law erroneously or incorrectly. Id. at 411.        It must

further conclude that such an application was unreasonable. Id.




                                  -5-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 6 of 18



    B. Application

         1. Jury Instructions

    Carvalho contends that the jury instructions at trial were

erroneous for two reasons.    First, he avers that the Trial Court

should have instructed the jury regarding self-defense.         Second,

he complains that the Trial Court failed to instruct the jury

that reasonable provocation does not require physical contact.

Carvalho contends that the Trial Court’s rejection of his

proposed instructions violated his right to due process.         The

Commonwealth responds that the MAC did not unreasonably apply

clearly established law in finding that petitioner was not

entitled to either instruction.

    A federal habeas court must accept a state court’s rulings

on state law issues. Rodriguez v. Spencer, 412 F.3d 29, 37 (1st

Cir. 2005) (citing Estelle v. McGuire, 502 U.S. 62, 67 (1991)).

For that reason, improper jury instructions seldom form the

basis for habeas relief. Niziolek v. Ashe, 694 F.2d 282, 290

(1st Cir. 1982).   It is not enough that a jury instruction be

deemed “undesirable, erroneous, . . . universally condemned” or

noncompliant with state model instructions. Gaines v. Matesanz,

272 F. Supp. 2d 121, 131 (D. Mass. 2003) (quoting Cupp v.

Naughten, 414 U.S. at 146 (1973) (internal quotation marks

omitted)); see also Estelle, 502 U.S. at 71.       Federal habeas



                                  -6-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 7 of 18



relief is warranted only when an instruction is deemed so

erroneous that it violates a criminal defendant’s federal right

to due process pursuant to the Due Process Clause of the

Fourteenth Amendment. Niziolek, 694 F.2d at 287 (holding “errors

that render a fair trial impossible will be cognizable in

federal habeas corpus, because such errors violate the due

process clause”).   Individual instructions must be examined in

the context of the whole jury charge rather than in isolation

and petitioner must show “the ailing instruction by itself so

infected the entire trial that the resulting conviction violates

due process.” Estelle, 502 U.S. at 72; see also Waddington v.

Sarausad, 555 U.S. 179, 191 (2009).

               i. Failure to Instruct on Self-Defense

    Carvalho contends that the Trial Court’s failure to

instruct the jury on self-defense violates the principle

announced by the Supreme Court that a defendant “is entitled to

an instruction as to any recognized defense for which there

exists evidence sufficient for a reasonable jury to find in his

favor.” Mathews v. United States, 485 U.S. 58, 63 (1988).         He

asserts that he reasonably believed that he was in imminent

danger of serious bodily harm because Mr. Rodriguez was the

aggressor and that he had tried to avoid a physical




                                  -7-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 8 of 18



confrontation prior to his use of force.       As a result, Carvalho

submits that he was entitled to an instruction on self-defense.

    Carvalho’s assertions are unavailing.        As a preliminary

matter, the First Circuit Court of Appeals (“the First Circuit”)

has rejected the view that the Mathews principle is clearly

established federal law for purposes of federal habeas review.

See Hardy v. Maloney, 909 F.3d 494, 500 (1st Cir. 2018) (noting

that the Supreme Court has not applied the language in Mathews

in any other case or to any defense “other than the entrapment

defense at stake in Mathews” and describing the statement as

“dicta, not a holding”).    Therefore, this Court cannot conclude

that the MAC acted contrary to clearly established federal law

based on the principle in Mathews.

    Even if the First Circuit did consider the language in

Mathews to be clearly established federal law, a defendant is

only entitled to an instruction as to a defense if a reasonable

jury could find in his favor based on the evidence. Mathews, 485

U.S. at 63.   The MAC determined, however, that the evidence

viewed in the light most favorable to Carvalho indicated that he

was not entitled to a self-defense instruction because he did

not “use[] all reasonable, available means of retreat” before

using force, as required by Massachusetts law. See Carvalho,




                                  -8-
      Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 9 of 18



2016 WL 5955949, at *2 (citing Commonwealth v. Harrington, 379

Mass. 446, 450 (1980)).     The MAC emphasized that

      the altercation took place in      the middle of the day, in a
      parking lot abutting a public      street. There was no
      evidence that the defendant's      means of egress was blocked,
      or that he, armed with a gun,      could not have simply run
      away from the victim's raised      fists.

Id.   Carvalho does not dispute that the escape options discussed

by the MAC were available to him.        Instead, he contends that he

did sufficiently retreat by backing away from Mr. Rodriguez and

attempting to resolve the matter verbally.        The MAC’s

determination to the contrary, however, was not unreasonable.

      Furthermore, the Trial Court found that Carvalho had shot

the victim in the back as he fled and that the shot to the back

was the cause of death.     Accordingly, Carvalho has not shown

that the refusal to instruct the jury on self-defense “so

infected the entire trial that the resulting conviction violates

due process.” Cupp, 414 U.S. at 147.

                ii. Erroneous Reasonable Provocation Instruction

      Carvalho also avers that the instructions given to the jury

were erroneous because they did not specify that reasonable

provocation, which negates the malice necessary for a defendant

to be found guilty of murder, does not require physical contact.

      The Trial Court instructed the jury using the then-

applicable model instruction on reasonable provocation, which


                                   -9-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 10 of 18



stated that “physical contact, even a single blow, may amount to

reasonable provocation.” Carvalho, 2016 WL 5955949, at *2

(quoting Model Jury Instructions on Homicide 29 (1999)).

Standing alone, that instruction may be misleading because a

finding of reasonable provocation does not require physical

contact. See, e.g. Commonwealth v. Fortini, 68 Mass. App. Ct.

701, 706 (2007) (holding that a defendant was entitled to a

reasonable provocation instruction when the “unexpected and

aggressive approach” of the victim could have caused a

reasonable person in defendant’s position to feel “an immediate

and intense threat”).    In fact, the 2018 edition of the

Massachusetts Model Jury Instruction on reasonable provocation

was amended to state explicitly that “[r]easonable provocation

does not require physical contact,” the precise instruction

requested by petitioner.

    Individual jury instructions are not to be viewed in

isolation, however, and instead “must be viewed in the context

of the overall charge.” Cupp, 414 U.S. at 146-47.        The Trial

Court provided a second instruction to the jury that defined

reasonable provocation as that

    which would likely produce [in] a reasonable person such a
    state of anger, fear, passion, fright and nervous
    excitement which would have overcome his capacity for
    reflection and restraint and did actually produce such a
    state of mind of the defendant.




                                  -10-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 11 of 18



Carvalho, 2016 WL 5955949, at *3.        The additional instruction

included no reference to physical contact as a prerequisite for

reasonable provocation.    As a result, the MAC held that the

additional instruction cured any potentially incorrect

understanding created by the previous instruction and found that

there was no possibility that the jury interpreted the

instructions as Carvalho suggested. Carvalho, 2016 WL 5955949,

at *3.   Carvalho has not met his burden of proving that the

MAC’s determination was unreasonable.       Therefore, petitioner’s

habeas challenge on the basis of improper jury instructions will

be denied.

          2. Prosecutorial Misconduct

     Carvalho next argues that habeas relief should be granted

because comments made by the prosecutor impermissibly appealed

to jurors’ sympathy.    Specifically, he cites five instances

during the government’s opening and the closing argument in

which the prosecutor noted that the victim had learned that he

was to become a father on the same day he was killed.

Petitioner contends that those comments prejudiced the jury to

such a degree that he was deprived of due process.

     Federal habeas relief is rarely granted based on comments

made by prosecutors because the issue is limited to “the narrow

one of due process, and not the broad exercise of supervisory



                                  -11-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 12 of 18



power.” Donnelly v. DeChristoforo, 416 U.S. 637, 642 (1974).

For relief to be granted, “it is not enough that the

prosecutors’ remarks were undesirable or even universally

condemned.” Darden v. Wainwright, 477 U.S. 168, 181 (1986)

(internal quotation omitted).     Convictions can be reversed based

upon the comments of a prosecutor only if those comments “so

infected the trial with unfairness as to make the resulting

conviction a denial of due process.” Id.       The statements

therefore must be viewed in the context of the entire trial.

United States v. Young, 470 U.S. 1, 11 (1985).

    Here, the MAC found that the prosecutor’s comments “were

within the scope of permissible argument” because they helped

establish why the victim was present at the apartment building

that day. Carvalho, 2016 WL 5955949, at *3.       Furthermore, even

if the references to the victim’s expectant fatherhood did have

the power to influence the jury, the Trial Court provided a

curative instruction noting that comments made by the prosecutor

during opening and closing statements are not evidence to be

considered by the jury.    The petitioner conceded as much in his

memorandum in support of his petition.

    Viewing the comments in light of the totality of the

evidence of Carvalho’s guilt presented at trial, the MAC’s

finding that the prosecutor’s comments did not amount to a




                                  -12-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 13 of 18



violation of due process is a reasonable application of the

Supreme Court’s pronouncement in Darden.       Accordingly, habeas

relief will not be granted on that ground.

          3. Batson Violation

    Finally, Carvalho contends that he is entitled to habeas

relief because the government improperly exercised peremptory

challenges in a discriminatory manner during jury selection.

    The Supreme Court held in Batson v. Kentucky, 476 U.S. 79

(1986) that excluding jurors on the basis of race violates the

Equal Protection Clause of the Fourteenth Amendment.         To prove a

Batson violation, courts have applied a three-pronged test:

    First, a defendant must make a prima facie showing that a
    peremptory challenge has been exercised on the basis of
    race; second, if that showing has been made, the
    prosecution must offer a race-neutral basis for striking
    the juror in question; and third, in light of the parties'
    submissions, the trial court must determine whether the
    defendant has shown purposeful discrimination.

Davis v. Ayala, 576 U.S. 257, 270 (2015).

    To establish a prima facie case of discriminatory

motivation under the first prong of Batson, a petitioner must

show that the facts “raise an inference that the prosecutor used

[peremptory challenges] to exclude the veniremen from the petit

jury on account of their race.” Batson, 476 U.S. at 96.         The

Court in Batson directed courts to “consider all relevant




                                  -13-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 14 of 18



circumstances” in determining whether a petitioner has met his

or her burden. Id.

    When a petitioner seeks federal habeas relief based upon a

Batson challenge, courts must give significant deference to the

findings of the trial judge.     In addition to the presumption of

correctness afforded to all state court factual findings under

28 U.S.C. § 2254(e)(1), determinations of trial judges with

respect to peremptory strikes are entitled to particular

deference because they are in the best position “to evaluate

context, nuance, and the demeanor of the prospective jurors and

the attorneys.” Caldwell v. Maloney, 159 F.3d 639, 649 (1st Cir.

1998).

    Petitioner asserts that, during jury empanelment, the Trial

Court judge engaged in a sua sponte inquiry regarding the

prosecutor’s peremptory challenges under Batson’s first prong

but erroneously failed to proceed to the second step of the

analysis.   He cites an exchange between the trial judge and

counsel in which the judge inquired about whether the government

had challenged any Hispanic jurors.      The Commonwealth responds

that the MAC found that the trial judge made no inquiry into the

motive behind the challenges and thus had not invoked a

challenge under the state law equivalent of Batson, Commonwealth

v. Soares, 377 Mass. 461, 490 (1979).       Alternatively, the




                                  -14-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 15 of 18



Commonwealth proffers that, even if the trial judge’s comments

are considered to be an implicit Batson inquiry, he proceeded to

find no prima facie discrimination.

    As a preliminary matter, the brief, ambiguous exchange

between the trial judge and the parties did not constitute a

Batson inquiry.   At no point during that colloquy did the judge

seek any explanation from the prosecutor or give any indication

that he thought that any strike was improper.        Petitioner offers

no clear and convincing evidence that rebuts the MAC’s factual

finding that the conversation did not constitute a Batson

inquiry.   Consequently, this Court will not discredit the

holding of the MAC on this issue.

    Relief may still be warranted on habeas review

notwithstanding a trial judge’s failure to initiate a Batson

inquiry if a prima facie showing of discrimination was in fact

made. See Sanchez v. Roden, 753 F.3d 279, 288 (1st Cir. 2014)

(ordering the district court to complete a Batson inquiry even

though no such inquiry had previously been initiated).

    Carvalho has not, however, met his burden of making the

requisite prima facie showing.     Here, unlike in Sanchez, defense

counsel did not object to any of the government’s peremptory

strikes and did nothing more than repeat comments made by the

trial judge.   A trial court is under no obligation to conduct a



                                  -15-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 16 of 18



Batson inquiry under such circumstances. See United States v.

Snyder, 658 F.App’x. 859, 861 (9th Cir. 2016) (holding that the

trial judge’s failure to initiate a sua sponte Batson inquiry

was not erroneous when defense counsel did not request an

inquiry into the government’s reason for a peremptory strike).

Under these circumstances, the MAC’s finding that the peremptory

challenges were not based on discriminatory intent is a

reasonable application of clearly established federal law

articulated in Batson and its progeny.       Therefore, habeas relief

will not be granted based upon that ground.

    C. Certificate of Appealability

          1. Legal Standard

    Section 2253(c) of Title 28 of the United States Code

provides that a Certificate of Appealability (“COA”) may issue

“only if the applicant has made a substantial showing of the

denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).             In

order to make a “substantial showing”, a petitioner seeking a

COA must demonstrate that

    reasonable jurists could debate whether (or, for that
    matter, agree that) the petition should have been resolved
    in a different manner or that the issues presented were
    adequate to deserve encouragement to proceed further.

Slack v. McDaniel, 529 U.S. 473, 484 (2000).        To meet the

debatable-among-jurists-of-reason standard, the petitioner must




                                  -16-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 17 of 18



prove “something more than the absence of frivolity or the

existence of mere good faith.” Miller-El v. Cockrell, 537 U.S.

322, 338 (2003).

          2. Application

    Petitioner has not made a substantial showing that the

exclusion of an instruction on self-defense, the prosecutor’s

comments about the victim’s expectant fatherhood or the

prosecutor’s peremptory strikes denied him a constitutional

right warranting habeas relief.

    Petitioner has, however, made a substantial showing that

reasonable jurists could find that the MAC erred in finding that

the jury deliberated with the understanding that physical

contact was not required for reasonable provocation and that

therefore the jury instructions were misleading.        When hearing

the general instruction that “any physical contact, even a

single blow, may amount to reasonable provocation,” Carvalho,

2016 WL 5955949, at *2, outside the context of the second

instruction given in this case, a jury might consider the

general instruction controlling.      Massachusetts courts appear to

have recognized that ambiguity, having amended the instruction

to confirm that physical contact is not a prerequisite.

Accordingly, a Certificate of Appealability should issue on

Carvalho’s claim that an erroneous instruction on reasonable



                                  -17-
     Case 1:18-cv-12018-NMG Document 31 Filed 11/10/20 Page 18 of 18



provocation was given to the jury in violation of his

constitutional right.

                                 ORDER

    For the foregoing reasons, the petition for writ of habeas

corpus of Jonathan Carvalho (Docket No. 1) is DISMISSED but the

Court sua sponte enters a certificate of appealability with

respect to petitioner’s claim as to the jury instruction on

reasonable provocation.




So ordered.



                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge



Dated November 10, 2020




                                  -18-
